UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6890


JAMES P. MOODY, JR.,

                Plaintiff – Appellant,

          v.

WILLIE EAGLETON, Warden; MICHAEL BEINOR, Doctor; KIMBERLY C.
GASTIN, LPN; AMY SMITH; ADRIENN L. FULLER, in their
individual capacities and in their official capacities,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-01480-CMC)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James P. Moody, Jr., Appellant Pro Se.    Bradford Cary Andrews;
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER,
PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    P.   Moody,     Jr.,    seeks     to   appeal    the    district

court’s   order        adopting   the     recommendation         of   the     magistrate

judge    and    dismissing      Moody’s        42   U.S.C.     § 1983    (2006)    civil

rights action.          We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on   April      13,    2010.      The    notice      of      appeal     was    filed   on

May 25, 2010. *        Because Moody failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                           2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3